IN THE
                         TENTH COURT OF APPEALS

                                No. 10-20-00257-CV

LDG001, LLC AND
DJD LAND PARTNERS, LLC,
                                                           Appellants
v.

SOUTHERN STAR CAPITAL, LLC
D/B/A RELIANCE MORTGAGE COMPANY,
MIKE ANDERSON, MARK ADAMS,
ROBERT W. BUCHHOLZ, AND
CITIZENS BANK,
                                                           Appellees



                          From the 249th District Court
                             Johnson County, Texas
                         Trial Court No. DC-C202000421


                          MEMORANDUM OPINION

      On October 29, 2020, the Court requested a status report regarding this appeal

after having received notice on October 7, 2020 that one of the appellants, LDG001, LLC,

had filed for bankruptcy protection. The status report filed by appellants indicated that

the bankruptcy proceeding was still pending. Thus, further action in this appeal has been
automatically stayed. See 11 U.S.C. § 362.

        The Court issued a Notice on December 9, 2020 informing the parties that this

Court would await notice from the United States Bankruptcy Court that the Bankruptcy

Proceeding had been closed and that the debt which is the subject of this proceeding was

not discharged therein, or an Order from the United States Bankruptcy Court that this

appellate proceeding may proceed. The parties were warned that if the described notice

or order was not received by this Court within 60 days of the date of the Notice, this

proceeding will be administratively closed. More than 60 days have passed and the Court

has not received the described notice or order.

        Accordingly, for administrative purposes, this appeal is suspended and will be

treated as closed unless reinstated on a proper motion. TEX. R. APP. P. 8.2. It may be

reinstated on motion of any party showing that the stay has been lifted or modified and

specifying what action, if any, is required from this Court upon reinstatement of the

appeal. TEX. R. APP. P. 8.3.

        The Clerk of this Court is directed to transmit a copy of this opinion to the

attorneys of record, the trial court judge, and the trial court clerk.


                                                  TOM GRAY
                                                  Chief Justice

Before Chief Justice Gray,
       Justice Neill, and
       Justice Johnson
Appeal suspended; administratively closed
Opinion delivered and filed February 24, 2021
[CV06]


LDG001, LLC, et al. v. So. Star Cap., LLC d/b/a Reliance Mtg. Co., et al.         Page 2